     Case 1:12-cv-00296-DAD-BAM Document 119 Filed 07/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    BARRY LOUIS LAMON,                                   1:12-cv-00296-DAD-BAM (PC)

12                       Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                           TO ENFORCE SETTLEMENT AGREEMENT
13           v.
                                                           (ECF No. 118)
14    AMRHEIGN, et al.,
15                       Defendants.
16

17

18          Plaintiff Barry Louis Lamon (“Plaintiff”) is a state prisoner who proceeded pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

20          On November 17, 2017, a settlement conference was held in this matter before Magistrate

21   Judge Michael J. Seng, at which this case settled. (ECF No. 104.) On November 20, 2017,

22   defense counsel filed a stipulation for dismissal, with prejudice, signed by all parties. (ECF No.

23   105.) On November 27, 2017, all parties having stipulated to a dismissal with prejudice, this case

24   was closed. (ECF No. 107.)

25          Since this action was closed, Plaintiff has filed several motions regarding enforcement of

26   various terms of the settlement agreement. (ECF Nos. 108, 114.) Those prior motions were both

27   denied. (ECF Nos. 113, 117.)

28   ///

                                                       1
     Case 1:12-cv-00296-DAD-BAM Document 119 Filed 07/02/20 Page 2 of 3

 1          Currently before the Court is an informal letter to Magistrate Judge Seng, filed June 29,

 2   2020, regarding enforcement of terms and agreement of settlement. (ECF No. 118.) The Court

 3   construes the letter as a motion to enforce the settlement agreement. Defendants have not had the

 4   opportunity to file a response, but the Court finds a response unnecessary, and the motion is

 5   deemed submitted.

 6          In his motion, Plaintiff states that upon his arrival to Mule Creek State Prison on or about

 7   March 20, 2020, Corrections Officers Filipello and Sunderland and Sergeant Feltner confiscated

 8   the “Boombox” stereo issued to Plaintiff during the settlement of this case. (ECF No. 118.)

 9   Plaintiff presented the officers with photocopies of the settlement agreement and explained that

10   the stereo had been issued to him through the Office of Administrative Law to settle civil rights

11   litigation. Plaintiff then filed an Inmate/Parolee Appeal seeking the return of the stereo and was

12   informed by Sergeant Feltner that the stereo did not comply with CDCR policies. Plaintiff argues

13   that during the settlement conference, Magistrate Judge Seng retained jurisdiction over this

14   settlement, and as the confiscation of his stereo has no basis in state or federal law, requests that

15   the Court instruct Mule Creek State Prison staff to return the stereo or provide some legally

16   appropriate explanation why they have not done so. (Id.)

17          As noted above, this action was settled and closed on November 27, 2017. (ECF No.

18   107.) At the time of dismissal, the action proceeded against Defendants Amrheign, Austin,

19   Wilson, and Yzguerra, all employees of Corcoran State Prison. In his current motion, Plaintiff

20   claims that the stereo he received as part of the settlement of this action was confiscated by
21   officers employed at Mule Creek State Prison, nearly three years after this action was closed.

22   Plaintiff is attempting to state claims against individuals who were not parties to the original

23   action, and over whom the Court does not have jurisdiction. Although the stereo at issue was

24   given to Plaintiff as a result of the settlement of this case, that does not provide the Court with

25   jurisdiction over all potential future claims that involve that stereo.

26          To the extent Plaintiff believes the confiscation of his stereo has violated his federal
27   rights, he is not precluded from seeking redress by filing a new suit. This case, however, shall

28   remain closed, as the Court lacks jurisdiction to address Plaintiff’s current concerns. This action

                                                         2
     Case 1:12-cv-00296-DAD-BAM Document 119 Filed 07/02/20 Page 3 of 3

 1   is simply not the proper vehicle for obtaining the relief Plaintiff seeks.

 2          Accordingly, Plaintiff’s motion to enforce the settlement agreement, (ECF No. 118), is

 3   HEREBY DENIED.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     July 2, 2020                                 /s/ Barbara   A. McAuliffe       _
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
